Citation Nr: 0724471	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-20 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Michel, Law Clerk

INTRODUCTION

The veteran had active military service from March 1974 to 
March 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine that denied service connection for PTSD.  In the 
March 2005 statement of the case (SOC), a Decision Review 
Officer conducted a de novo review of the veteran's claim, 
and expanded the matter on appeal for a claim for service 
connection for an acquired mental condition, to include PTSD.  
Thereafter, the RO issued a May 2005 rating decision that 
continued the denial of service connection.
  
In January 2007, the veteran testified during a Board hearing 
before the undersigned Acting Veterans Law Judge; a 
transcript of that hearing is of record. 

The Board notes that the RO clearly expanded and considered 
the veteran's claim for service connection for PTSD, to 
include additional acquired psychiatric disabilities such as 
generalized anxiety disorder and depression.  In light of the 
evidence of record, and to give the veteran every 
consideration in connection with the appeal, the Board has 
characterized the claim on appeal as one for service 
connection for an acquired psychiatric disability, to include 
PTSD.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.
 
2.  Competent medical evidence indicates that the veteran 
does not have a diagnosis of PTSD.
 
3.  The competent medical evidence establishes that the 
veteran does not have an acquired psychiatric disability as 
related to her military service.

CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disability, to include PTSD, are not met.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  

With respect to VA's duty to notify, the RO sent the veteran 
notice letters in January, May and October of 2004 regarding 
the VA's general duty to notify and assist the veteran 
pertaining to service connection claims.  In the notice 
letters, the RO requested all medical treatment records 
showing a current disability as well as evidence that 
establishes a plausible relationship between the claimed 
disability and service.  These letters also explained that VA 
would make reasonable efforts to help her get evidence such 
as medical records, but that she was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  Further, through the July 2004 and 
May 2005 rating decisions, the March 2005 statement of the 
case (SOC), and supplemental SOCs issued in October and 
November 2005, the RO notified the veteran and her 
representative of the legal criteria governing the claim for 
service connection for an acquired psychiatric disability to 
include PTSD, the evidence that had been considered in 
connection with the claim, and the bases for the denial of 
the claim.  After each aforementioned document was received, 
the veteran and her representative were afforded the 
opportunity to respond, which they did.

The Board also finds that the notice letters satisfy the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)).  These letters asked her to submit 
certain information, and informed her of VA's responsibility 
concerning obtaining evidence to substantiate her claim.  In 
accordance with the requirements of the VCAA, the letters 
informed the veteran what evidence and information VA would 
be obtaining, and essentially asked the veteran to send to VA 
any information she had to process the claim.  The January 
2004 letter requested that the veteran provide specific 
stressor information and noted that the veteran was provided 
with a PTSD questionnaire form that she was requested to 
complete and return to the RO.  In addition, the October 2004 
letter noted that a personal assault questionnaire was 
provided for the veteran to complete and return to the RO in 
support of her claim. The January 2004 pre-rating notice 
letter also requested alternative evidence pursuant to 38 
C.F.R. § 3.304(f)(3), to include police reports, medical 
treatment records for assault or rape, and lay statements 
from others with whom she personally discussed the incident.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (2006).  This 
was accomplished in the January 2004 VCAA notice letter.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R.§ 3.159(b) apply to all 
five elements of a service connection claim (appellant 
status, existence of a disability, connection between the 
appellant's service and that disability, degree of 
disability, and effective date pertaining to the disability).  
In this case, the VCAA letters failed to discuss the law 
pertaining to the assignment of a disability rating or an 
effective date in compliance with Dingess/Hartman.  However, 
because the instant decision denies the veteran's claim for 
service connection, no disability rating or effective date 
will be assigned.

With regard to the duty to assist, the claims file contains 
the veteran's service medical and personnel records, and 
reports of VA and private post-service treatment.  She was 
afforded two VA PTSD examinations in March and September 2005 
and those examination reports are associated with the claims 
file.  In addition, the claims file contains the veteran's 
statements in support of her claim, including the transcript 
of her testimony given at the Board hearing before the 
undersigned Acting Veterans Law Judge.  The Board notes that 
in adjudicating claims for service connection for PTSD based 
on sexual assault, there is an enhanced duty to assist.  See 
VA Adjudication Procedure Manual M21-1 (M21-1), Part III; see 
also 38 C.F.R. § 3.304(f)(3) (2006); Patton v. West, 12 Vet. 
App. 272 (1999) (holding that certain special M21 manual 
evidentiary procedures apply in PTSD personal assault cases).  
However, despite receiving VCAA notice letters as described 
earlier, the veteran has not provided any alternative forms 
of evidence; nor has the veteran identified any other 
outstanding evidence to be obtained, and the record does not 
reflect any outstanding evidence.  The duty to assist is not 
a one-way street.  Woods v. Gober, 14 Vet. App. 214, 224 
(2000). 

Based on the foregoing, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  Accordingly, the Board finds that 
VA has satisfied its duty to notify and to assist pursuant to 
the VCAA, see 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2006), and the Board will proceed with an 
analysis of this appeal.

II. Factual Background 

Service medical records (SMRs) include a February 1974 
enlistment examination report that was negative for any 
psychiatric disabilities.  An October 1975 and a June 1976 
record reveal that the veteran had a therapeutic abortion and 
that prior to both abortions, the veteran was counseled 
regarding her decision to terminate the pregnancies.  The 
counselor at each session noted that the veteran was firm in 
her decision to have the procedure.  Moreover, during the 
June 1976 counseling session, the veteran stated that she did 
not want to have children at that time.  The veteran returned 
to duty in good health after both operations.  None of the 
SMRs show that the veteran ever indicated that either of 
these pregnancies were the result of a sexual assault.  The 
veteran only reported in October 1975 that she was not on 
birth control and the June 1976 hospital discharge record 
reflects that even though she was on birth control pills, she 
forgot to take them - eventually discontinuing them 
altogether in February 1976.    

A December 1975 in-service psychiatry record notes that the 
veteran was experiencing increased difficulty performing her 
duties for the past six months.  She dreaded going to work 
for fear that something "bad" would happen.  She stated 
that she sought reassignment /reclassification.  The veteran 
did not disclose the cause of her fear, and there is no 
psychiatric diagnosis provided.  Contemporaneous service 
personnel records reflect that the veteran received two 
Article 15 violations for failure to timely report to her 
duty locations in August 1975 and December 1975, which 
resulted in her reduction in grade from an E-4 to an E-3 in 
December 1975.  Thereafter, in March 1977 she again underwent 
Article 15 proceeding for being absent without leave (AWOL) 
and was reduced to an E-2.  There is no record reflecting 
that the veteran requested reassignment or reclassification 
during service or that she reported being sexually or 
physically assaulted. 

In December 1976, the veteran was seen for a low back injury.  
This record specifically noted that she was mentally sound on 
examination.  Her December 1976 separation examination shows 
that she was evaluated as clinically normal on psychiatric 
evaluation.  On contemporaneous self-report, the veteran 
indicated that she had no complaints of depression, excessive 
worry, trouble sleeping or nervous trouble of any sort.

Post-service private medical records from the Mid Coast 
Medical Group dated from September 2002 to September 2003 
reflect assessments of depression and anxiety related to the 
veteran's situational stress of being evicted from her home 
and worry about her children.  There is no opinion relating 
depression or anxiety to military service or any in-service 
stressors currently claimed by the veteran.  

Private medical records from Sweester Family Institute 
include an October 2003 psychiatric evaluation showing that 
the veteran recently took a mistaken regimen of 
antihypertensive medication, which caused her to be 
hospitalized with confusion and left her with a sodium and 
potassium deficiency.   She was referred for psychiatric 
evaluation stating that she had "problems for the past year 
and a half." She was recently fired from her job due to 
accusations of theft, and was awaiting court proceedings.  
She complained of relationship problems with her daughters, a 
car accident with her ex-husband who was suing her for 
damages, and recent surgery.  The veteran described traumatic 
experiences in the military to include pregnancy, the still 
born birth of her son, the lack of care she received from the 
military during and after her abortions, her involvement with 
"Operation Baby Lift" and guarding Vietnam refugees.  She 
complained of nightmares related to her military experiences 
with her dream content centered on not being able to get out 
of the military.  She experienced sleeping difficulty after 
giving up drinking.  She was concerned about experiencing a 
possible electrolyte imbalance and had episodes of 
disorientation, confusion, and loss of memory.  She had 
problems with nutrition - as she was unable to eat due to 
problems with her dentures (the examiner noted that the 
veteran was quite thin).  The examiner diagnosed:  Axis I:  
primary diagnosis:  mood disorder, not otherwise specified 
(NOS); secondary diagnosis:  PTSD, rule out (r/o) generalized 
anxiety disorder, r/o bipolar disorder, r/o anorexia nervosa, 
Axis IV stressors: problems with primary support group - 
conflict with daughter; minimal social support; recent 
unemployment; and the theft charge with impending court 
proceedings.  The examiner commented that the veteran 
seemingly exhibited anxious/depressive and PTSD symptoms; 
however further evaluation was required to determine the 
extent of biological/age-related/organic causes versus 
possible dissociation, with plans for further exploration of 
substance use and abuse.  

In a November 2003 Sweester Family Institute progress record, 
the examiner found that the veteran, in fact, did not 
describe any PTSD symptoms; however, she was assessed as 
having a continued struggle with generalized anxiety.

A March 2004 Sweester Family Institute individualized service 
plan reflects that the veteran was assessed with generalized 
anxiety disorder.  A corresponding progress note reflects 
that she continued to struggle with anxiety due to resources 
and the ability to provide for herself and family.  

A May 2004 Togus VA medical record reflects that the veteran 
sought medical assessment of her psychiatric conditions.  The 
veteran reported that her first pregnancy was a result of 
rape and that due to questionable fetal problems she was 
induced at six months pursuant to medical advice.  She stated 
that her memory of this is foggy.  She also reported a 
history of sexual harassment or rape in the military.   

July and August 2004 VA psychiatry records reflect that the 
veteran related her military trauma to guarding Vietnamese in 
Arkansas while working as a military policeman (MP).  She 
indicated that her other service related trauma was that she 
had to undergo an "induced miscarriage" and nobody was 
there for her, she was just left alone.  She dreams of being 
back in the Army, looking for something, and not being able 
to get out of the Army.  She stated that there was no life 
threatening trauma witnessed or experienced.  As to prior 
psychiatric symptoms, the veteran indicated that her 
psychiatric symptoms just started a year and half ago because 
she was previously self-medicating (drinking).  She reported 
that she had drank since the Army.  Additionally, she 
attempted suicide 18 months earlier.  The VA psychiatrist 
opined that the veteran did not meet the criteria for PTSD.  
Her stressors included involvement in a motor vehicle 
accident, removal of some worrisome moles, and an upcoming 
discussion of her mental stress test.  The diagnosis was 
general anxiety disorder (GAD), r/o dysthymia, and alcohol 
abuse.  

An August 2004 VA mental stress test reflects that the 
veteran reported overdosing on pills when her daughter left 
her because she was depressed, lonely, and financially 
stressed.  She self-medicated with alcohol for trauma and 
depression.  The veteran reported that during her military 
service she was befriended by a First Sargent who persuaded 
her to have sex.  She stated that "the sexual thing was 
pressure," but he got her an E5 as he had promised.  In 
1975, she was sent to Arkansas to guard Vietnamese refugees, 
and that was when she found out about her first pregnancy.  
She stated that she entered the hospital for an "induced 
miscarriage" at the end of her second trimester, but she was 
not counseled about an abortion.  She contends that she did 
not know what to do, so she went along with the suggested 
procedure.  In addition, she contends that she was told not 
to look at the fetus, but she did and she stated that "she 
will always remember."  She furthered that she was left 
alone in the hospital until the next day and then was told to 
leave.  The veteran stated that she increased the amount of 
alcohol she was drinking.  The examiner noted that the 
veteran had a positive trauma assessment for reliving events; 
however, the only service related events were dreams where 
she is always looking for something - the veteran questioned 
if it was related to her "induced miscarriage."  The 
impression was that the veteran reported depression and 
anxiety, she had serious relationship problems with her 
second husband and she seemed vulnerable to predators.  The 
diagnosis was Axis I: 799.9 deferred, r/o dysthymia and 
substance induced mood disorder; Axis II: deferred, and Axis 
IV: unemployment, financial, relationship, housing, and 
social.  

From October 2004 to October 2005, VA medical records 
diagnosed the veteran with generalized anxiety disorder, 
dysthymia, alcohol abuse, depressive disorder NOS - possibly 
substance induced, but were negative for a PTSD diagnosis. 
Psychosocial stressors included loss of job, family strain, 
and financial strain. 

In a March 2005 VA PTSD examination, the examiner noted that 
he reviewed the evidence of record in addition to performing 
a clinical interview and mental status examination.  The 
examiner pointed out that during the interview, the veteran 
did not report any nightmares about the two abortions 
reported in her record.  The veteran reported that her 
antianxiety medication had helped and her anxiety was no 
longer a significant problem.  When asked about her 
experiences in the service, she reported that she did not 
like being around Vietnamese.  She reiterated prior 
assertions, to include having an "induced miscarriage," and 
that this experience used to upset her a lot, but since 
counseling it "got worked through."  She reported a second 
abortion in service, but this did not bother her.  She 
asserted that after she got pregnant she believed the 
military no longer was interested in her, so she began to get 
in trouble for being late, which resulted in her final rank 
of an E2 at discharge.  After conducting the examination, the 
examiner pointed out that the veteran did not report any 
symptoms of PTSD even with repeated questions about her time 
in the service.  The diagnosis was major depressive disorder, 
single episode, mild and anxiety disorder NOS; with 
psychosocial stressors identified as occupational problems.  
The examiner opined that the veteran's psychiatric symptoms 
did not appear related to her time in service.  The examiner 
also pointed out that the veteran's reported symptoms of 
anxiety and depression started shortly after her chronic use 
of alcohol.  The examiner furthered that after obtaining 
treatment, the veteran's anxiety symptoms were now mild.

In a September 2005 VA PTSD examination, the examiner noted 
that he reviewed the evidence of record in addition to 
performing a clinical interview and mental status 
examination.  The veteran reported that she drank heavily 
until about five years ago.  The examiner administered the 
Foa PTSD scale and he reported that the results were not 
consistent with a diagnosis of PTSD.  In this regard, the 
veteran reported that she was traumatized by the two 
abortions she had in the military.  She denied having any 
other military stressors.  She described one abortion as a 
routine first trimester procedure and described the second as 
occurring at seven months.  The examiner pointed out that 
this was not consistent with records associated with the 
claims file.  The diagnosis was anxiety disorder NOS.  The 
examiner opined that there were no indications that the 
veteran's anxiety was the result of military service.  

Additionally, the examiner found that the veteran reported 
many life stressors including losing her mobile home to fire 
and subsequent financial problems as well as her teenage 
daughter who was pregnant and living at home.  He noted that 
she provided a description as to what she claimed she endured 
during the "abortion procedures" in service.  However, the 
examiner opined that her description did not fit with any 
abortion procedure that would be conducted for a third 
trimester pregnancy.  In addition, the veteran admitted that 
she was not shown the pregnancy when it was aborted.  The 
examiner stated that even if one were to accept the veteran's 
description of the second abortion, the examiner opined that 
it does not meet Criteria A for a PTSD stressor.  

During the January 2007 hearing before the undersigned, the 
veteran reiterated previous assertions.  She testified that 
she did not seek treatment in service for her psychiatric 
conditions and never saw a chaplain.  She indicated that she 
sought treatment for a little while after service in 1978 or 
1979 (consisting of just talking to counselors) because she 
started drinking pretty heavily, but there was no diagnosis. 
Then, she sought treatment again in 2003, because she had 
been drinking heavily and had gone to the hospital.  She 
maintained that when she stopped drinking, her mental 
problems started.

III. Analysis

The veteran contends that she currently suffers from an 
acquired psychiatric disorder, to include PTSD, as a result 
of personal assault, two abortions, and guarding Vietnamese 
refuges in Arkansas.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2006).
 
Certain chronic diseases, such as a psychosis, which are 
manifested to a compensable degree (10 percent for a 
psychosis) within a prescribed period following termination 
from service (one year for a psychosis) shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2006).  Notwithstanding the presumptions, 
service connection also may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  See 38 C.F.R. § 3.303(d) (2006).
  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
See 38 C.F.R. § 3.304(f) (2006). Under 38 C.F.R. section 
4.125(a), a diagnosis of a mental disorder, including  PTSD, 
must conform to the criteria of Diagnostic and  Statistical 
Manual for Mental Disorders.  38 C.F.R. § 4.125.  

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; See Cohen v. Brown, 10 Vet. App. 128 
(1997).

In this case, the veteran's PTSD claim is based on an in-
service allegation of personal assault, two abortions, and 
guarding Vietnam refugees.  She does not contend, nor does 
the evidence show, that she had any combat experience.  
Therefore, when the claimed stressor is not related to 
combat, the veteran's lay testimony, without more, will not 
be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record usually must contain service records or 
other corroborative evidence that substantiates the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76  
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities; rape 
crisis centers; mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f).

Despite the foregoing, the Board observes that while the 
post-service medical records reflect that the veteran has 
been competently diagnosed with generalized anxiety disorder 
and depression, she has not been diagnosed with PTSD.

The Board points out that the first requirement for service 
connection for PTSD is a medical diagnosis of the condition.  
Diagnoses of PTSD must be rendered in accordance with the 
diagnostic criteria for the condition set forth in Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).  See 38 
C.F.R. § 4.125 (noting that VA has adopted the nomenclature 
of the DSMN) (2006).  

The veteran was afforded two VA PTSD examinations to 
determine, in part, if her psychiatric symptoms met the 
diagnostic criteria for PTSD.  Neither of the VA examiners 
diagnosed the veteran with PTSD.  Conversely, they both 
determined that, while some symptoms were present, the 
veteran did not meet the full criteria for a diagnosis of 
PTSD.  Furthermore, each of the examiner's opined that the 
veteran's psychiatric symptoms did not appear to be related 
to her military service.   These conclusions were reached 
after each of the VA examiners reviewed the veteran's claims 
file and examined the veteran.  Also, these opinions 
addressed specific information from the veteran's service 
records and post-service medical records.  The value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 
(1999).

The Board notes that an October 2003 Sweetser Family 
Institute record reflects a secondary diagnosis of PTSD; 
however, it is of limited probative value.  In this regard, 
the Board notes that the October 2003 record was a 
consultation in which the examiner was attempting to 
determine what was contributing to the veteran's psychiatric 
symptoms, to include physical illness, i.e. electrolyte 
imbalances, improper nutrition, as well as to determine her 
correct psychiatric diagnosis as illustrated by all the 
initial diagnoses of: Axis I - primary diagnosis of mood 
disorder, NOS with several secondary diagnoses of PTSD, r/o 
generalized anxiety disorder, r/o bipolar disorder, r/o 
anorexia nervosa.  Moreover, subsequent records from Sweetser 
never again diagnosed the veteran with PTSD.  In fact, one 
month later, in a November 2003 record, a medical 
professional specifically reported that the veteran did not 
describe any PTSD symptoms.  Thereafter, her continued 
treatment planning at the Sweetser Family Institute focused 
on the diagnosis of generalized anxiety disorder related to 
the veteran's current financial resources and social 
environment.  

The Board points out that Congress has specifically limited 
entitlement to service- connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  When competent evidence establishes 
that the veteran does not have the claimed disability-here, 
PTSD-there can be no valid claim for service connection.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Moreover, 
because the first, essential criterion for establishing 
service connection pursuant to 38 C.F.R. § 3.304(f) is not 
met, the Board need not address whether the remaining 
regulatory requirements-evidence of an in-service stressor 
and of a link between the stressor and the PTSD-are met.

However, the Board's analysis does not stop here.  In 
considering the claim for service connection for an acquired 
psychiatric disability in light of the record and the 
governing legal authority, the Board finds that this claim 
must also be denied.

As noted above, service connection may be granted when all 
the evidence establishes a medical nexus between military 
service and a current disability.  See 38 C.F.R. § 3.303.  In 
this case, the veteran was not diagnosed with a psychiatric 
disability in service or within a year after discharge.  
Thus, presumptive service connection is not warranted because 
there is no competent evidence of a compensably disabling 
psychoses within the first post-service year.  The Board also 
finds that there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
diagnosed psychiatric disorders - generalized anxiety 
disorder and depression.  Indeed, on VA examination in March 
2005 and September 2005, each of the VA examiners opined that 
there was no relationship between the veteran's military 
service and her diagnosed psychiatric disabilities.  
Moreover, all of the medical evidence of record appears to 
relate the veteran's psychiatric symptoms to current 
financial, social, and legal stressors.  Therefore, the Board 
finds the VA examiners' opinions to be probative, as they 
were rendered following a thorough review of the veteran's 
claims folder and psychiatric examinations of the veteran.  
Significantly, the record also includes no competent medical 
opinion establishing a nexus between any psychiatric 
disability diagnosed post-service, and the veteran's active 
military service, and neither she nor her representative have 
alluded to the existence of any such opinion.

Additionally, there are no medical records associated with 
the file that show any treatment or diagnosis of a 
psychiatric disorder until 2002.   Furthermore, given the 
length of time between the veteran's discharge from active 
duty and the diagnosis of a psychiatric disorder, 
approximately 25 years after service, the preponderance of 
the competent evidence of record is against finding a 
continuity of objectively verifiable symptomatology.  38 
C.F.R. § 3.303(d); Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (Service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.).  

In addition to the medical evidence, the Board has considered 
the assertions of the veteran in connection with the appeal.  
However, the veteran has offered inconsistent statements as 
to her alleged military trauma.  In this regard, she contends 
that prior to her first abortion in 1975 she was not provided 
with counseling; however, her SMRs prior to both abortions 
specifically state that she was counseled regarding her 
decision to terminate the pregnancies and that the veteran 
was firm in her decision to have the procedure.  Moreover, 
the veteran indicated that after her abortions, she was told 
to leave the hospital.  However, the SMRs reflect that after 
both abortions she remained in the hospital for a few days, 
and after one of her abortions, she was on a physical profile 
to allow her additional time to recuperate.   In September 
2003, she contended that part of her military trauma was the 
result of the stillborn birth of her son; however, none of 
the SMRs support her contention.  The Board also points out 
that it was not until May 2004 that the veteran first 
indicated that one of the pregnancies in service was a result 
of rape and then she stated that she was induced at 6 months 
due to questionable fetal problems, which is not supported by 
any medical evidence of record.  Moreover, the September 2005 
VA examiner also found that the veteran was inconsistent in 
her statements, noting her description of having her second 
abortion at seven months, which the examiner found was 
contrary with the evidence of record.
 
While the veteran believes that her current psychiatric 
disorders are related to service, as a layperson, the Board 
points out that questions of medical diagnosis and causation 
are within the province of medical professionals.  See Jones 
v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the veteran and 
her representative are each a layperson without the 
appropriate medical training or expertise, neither are 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, the veteran's 
assertions as to the either the nature or etiology of a 
current psychiatric disability have no probative value.
 
For the reasons stated above, the Board finds that the 
preponderance of the evidence shows that the veteran's 
currently diagnosed psychiatric disabilities(generalized 
anxiety disorder and depression) began years after service 
and was not caused by any incident of service.  Therefore, 
the Board concludes that an acquired psychiatric disability, 
to include PTSD, was not incurred in or aggravated by 
service, and the claim for service connection must be denied.  
As the preponderance of the evidence is against this claim,  
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.


____________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals 
 
  


 Department of Veterans Affairs


